DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ALANA MASON,
                                Appellant,

                                     v.

                 DEPARTMENT OF REVENUE,
        CHILD SUPPORT PROGRAM, o/b/o AVEON J. PACE,
                         Appellee.

                              No. 4D17-1650

                              [March 15, 2018]

   Administrative appeal from the State of Florida, Department of
Revenue, Child Support Program; L.T. Case No. 2001072173.

  Alana S. Mason, Hollywood, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carrie R. McNair,
Assistant Attorney General, Child Support Enforcement, Tallahassee, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.